986 F.2d 503
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of AMERICA, Appellee,v.Albert KOUBA, Appellant.
No. 92-2531.
United States Court of Appeals,Eighth Circuit.
Submitted:  December 14, 1992.Filed:  January 5, 1993.

Before MAGILL and BEAM, Circuit Judges, and LARSON,* Senior District Judge.
PER CURIAM.


1
Albert Kouba appeals from the judgment of the district court1 entered on a jury verdict finding him guilty of conspiracy to defraud the United States in violation of 18 U.S.C. § 371, and of three counts of willfully attempting to evade income tax, in violation of 26 U.S.C. § 7201 and 18 U.S.C. § 2.


2
Kouba argues that he did not commit any acts in furtherance of the conspiracy after taxes were assessed, and therefore his conviction must be reversed.  He also claims that his convictions on the three tax evasion counts were barred by the statute of limitations.  Finally, he argues that he was improperly charged with conspiracy to defraud the United States under 18 U.S.C. § 371 because the complained of acts could have been charged as concealment of assets.


3
The case was thoroughly briefed and we have reviewed all the issues.  We find no error of law, and therefore affirm.  See 8th Cir.  R. 47B.



*
 THE HONORABLE EARL R. LARSON, Senior United States District Judge for the District of Minnesota, sitting by designation


1
 The Honorable Harold D. Vietor, United States District Judge for the Southern District of Iowa